PER CURIAM.
The final judgment appealed from is reversed and the cause remanded to the trial court with directions to order a new trial on damages upon a holding that the jury verdict of no damages was against the manifest weight of the evidence adduced at the trial of this cause. Without dispute, the plaintiff Hector Valdez was entitled to PIP benefits from his insurer, the defendant State Farm Mutual Automobile Insurance Company, as to reasonable expenses for medical treatment rendered by Dr. Fonseca following the subject accident. In addition, it is our view that the defendant State Farm Mutual Automobile Insurance Company was also obligated to pay PIP benefits to the plaintiff Hector Valdez for reasonable medical and hospital expenses incurred during the plaintiff’s three day stay at Mt. Sinai Hospital in January 1977 for diagnostic tests. Banyas v. American Mutual Fire Insurance Co., 359 So.2d 506 (Fla. 1st DCA 1978); § 627.736(1), Fla.Stat. (1979).
Reversed and remanded.